Howedd, J.
This is a suit on a promissory note, by the payee against the maker, the defence to which is that said note was executed to represent the balance due on a purchase of sugar and molasses made for Confederate funds, and that it was expressly agreed that its amount should be paid at maturity in such funds.
Plaintiff put the defendant on the stand, as a witness, to prove the consideration of the note, and excepted to his testifying further to the agreement as to the currency in which it was to be paid. The bill of exceptions is deficient iü not stating the ground of the objection, and we cannot supply it.
The defence is established by the testimony, and the judgment must be affirmed. Judgment affirmed.
Rehearing refused.